Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.293 Filed 09/15/20 Page 1 of 47




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ELECTION INTEGRITY FUND AND
ONE NATION MICHIGAN,                      Case No. 1:20-cv-00805

      Plaintiffs,                         HON. PAUL J. MALONEY

v                                         MAG. PHILLIP J. GREEN
GRETCHEN WHITMER, in her official         ORAL ARGUMENT REQUESTED
capacity as GOVERNOR OF THE
STATE OF MICHIGAN,

      Defendant.


Edward D. Greim                        Neil Giovanatti (P82305)
Graves Garrett, LLC                    Samantha Reasner (P81148)
Special Counsel, Thomas More Society   Michigan Dep’t of Attorney General
Missouri Bar No. 54034                 Assistant Attorneys General
Attorney for Plaintiffs                Attorneys for Defendant
1100 Main Street, Suite 2700           P.O. Box 30758
Kansas City, MO 64105                  Lansing, MI 48909
(816) 256-3181                         (517) 335-7603
edgreim@gravesgarrett.com              GiovanattiN@michigan.gov
                                       ReasnerS@michigan.gov



    DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
                    PRELIMINARY INJUNCTION
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.294 Filed 09/15/20 Page 2 of 47




                                             TABLE OF CONTENTS

                                                                                                                        Page
Table of Contents ............................................................................................................ i

Introduction ................................................................................................................... 1

Statement of Facts ......................................................................................................... 3

Standard for a Preliminary Injunction ....................................................................... 10

Argument ..................................................................................................................... 11

I.        Plaintiffs’ claims are not likely to succeed on the merits. ............................... 11

          A.        Plaintiffs lack standing to contest the 100-person limitation for
                    outdoor events. ....................................................................................... 11

          B.        The crowd-size limitation for indoor events is entitled to
                    deference under Jacobson v. Massachusetts. ........................................ 12

                    1.        Jacobson deference applies and forecloses Plaintiffs’
                              challenges to the crowd-size limitation on indoor events. ......... 15

                    2.        Plaintiffs’ arguments miss the mark and fail to overcome
                              the great deference owed under Jacobson. ................................. 17

          C.        Even if Jacobson does not apply to the crowd-size limitation for
                    indoor events, Plaintiffs fail to show a likelihood of success on
                    their First Amendment claims............................................................... 21

                    1.        The crowd-size limitation is not a prior restraint. ..................... 21

                              a.        The crowd-size limitation for indoor events does not
                                        regulate the expressive element of Plaintiffs’
                                        conduct. ............................................................................. 21

                              b.        The misdemeanor penalty contained in the
                                        executive orders constitutes a subsequent
                                        punishment, not a prior restraint. ................................... 27

                    2.        The crowd-size limitation is a content-neutral time, place,
                              and manner restriction. ............................................................... 28

                              a.        The challenged restriction is content neutral and
                                        intermediate scrutiny applies........................................... 28



                                                                i
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.295 Filed 09/15/20 Page 3 of 47




                            b.        The crowd-size limitation is a reasonable time,
                                      place, or manner restriction that withstands
                                      intermediate scrutiny. ...................................................... 30

                   3.       The limitation on indoor events and gatherings is not
                            unconstitutionally overbroad. ..................................................... 34

                   4.       The separation of powers provision does not render the
                            crowd-size limitation unconstitutionally vague. ........................ 36

II.      Plaintiffs make an inadequate showing of irreparable harm. ........................ 39

III.     The remaining factors weigh in favor of the Governor.................................... 40

Conclusion and Relief Requested ................................................................................ 43

Certificate of Compliance With Local Civil Rule 7.2(b)(i) .......................................... 43

Certificate of Service.................................................................................................... 44




                                                             ii
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.296 Filed 09/15/20 Page 4 of 47




                                 INTRODUCTION

      The seriousness of the COVID-19 pandemic is beyond dispute. It has claimed

thousands of lives in Michigan alone and hundreds of thousands worldwide. And it

is not done taking its toll—particularly in the United States, which has been

experiencing an alarming resurgence of the virus in many states. Thanks to limited

and temporary restrictions on in-person work and activities, Michigan has had more

success than most in staving off the rampant spread of the virus and thus far

averting the dramatic spike in infections seen elsewhere in the country. This has

required nimble action by the Governor and this State’s top public health officials,

who have been constantly and carefully evaluating and calibrating the restrictions

to meet the ever-changing needs and circumstances presented by this pandemic.

      Plaintiffs move to enjoin one of these restrictions—the limitation on the

number of individuals who may gather for indoor events and social gatherings.

Since June 1, 2020, events and gatherings have been limited to 10 people at a time

indoors and 100 people at a time outdoors for most of the State. This regulation

applies to all events and social gatherings and has been crucial in preventing the

spread of the virus.

      Here, Plaintiffs only allege plans to hold indoor events, yet purportedly seek

to challenge both the indoor and outdoor crowd-size limitations on events and

gatherings. Without further evidence or allegations, Plaintiffs lack standing to

pursue claims related to the outdoor crowd-size limitation.




                                          1
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.297 Filed 09/15/20 Page 5 of 47




       Plaintiffs also cannot sustain a First Amendment challenge against the

limitation for indoor events and gatherings. The well-settled rule of law from

Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905), permits a state, in

times of public health crises, to reasonably restrict the rights of businesses and

individuals alike in order to secure the safety of the community. The restriction

that Plaintiffs challenge is part of a broader network of response efforts to suppress

the spread of COVID-19 and avoid many needless deaths. Under Jacobson’s highly

deferential review, Plaintiffs’ claims fail.

       Even under more generic First Amendment scrutiny, Plaintiffs are still not

entitled to the relief they seek. The government may impose reasonable time, place,

or manner restrictions on protected speech if the restrictions are content neutral,

narrowly tailored to serve a significant government interest, and leave open ample

channels for communication of the information. Executive Order (E.O.) 2020-160,

and its successor, E.O. 2020-176, temporarily limit the size of indoor events and

gatherings to serve the vital government interest of minimizing the spread of

COVID-19. The regulation is content neutral; in fact, it is not directed at speech at

all. It is also narrowly tailored and leaves ample alternative methods of speech:

the limitation expands to 100 people for outdoor events, which have a lower risk of

contagion, and places no limits on the number of events Plaintiffs could hold or

their ability to hold virtual events. The 10-person limitation on indoor events is

also in no way a “prior restraint” as the regulation does not restrain or target any

expressive conduct. Nor is it unconstitutionally overbroad or vague. Whatever the




                                               2
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.298 Filed 09/15/20 Page 6 of 47




legal rubric, the crowd-size limitation for indoor events and social gatherings

withstands scrutiny. Plaintiffs’ constitutional claims lack merit, and they have

shown no basis for this Court to award the extraordinary remedy they seek. This

Court should deny the request for preliminary injunctive relief.


                             STATEMENT OF FACTS

The nature of the COVID-19 pandemic.

      The facts surrounding the COVID-19 pandemic are well-established. SARS-

CoV-2 is similar to other coronaviruses (a large family of viruses that cause

respiratory illnesses), but the strain is novel. There is no general or natural

immunity built up in the population (meaning everyone is susceptible), no vaccine,

and no known treatment to combat the virus itself (as opposed to treatment to

mitigate its symptoms).

      It is widely known and accepted that COVID-19, the disease that results from

the virus, is highly contagious, spreading easily from person to person via

“respiratory droplets.” 1 Experts agree that being anywhere within six feet of an

infected person puts you at a high risk of contracting the disease. 2 But even




1 World Health Organization, Transmission of SARS-CoV-2: implications for
infection prevention precautions (July 9, 2020), available at
https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
implications-for-infection-prevention-precautions (attached as Ex. A).
2Centers for Disease Control and Prevention, Social Distancing, Keep a Safe
Distance to Slow the Spread (July 15, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-
distancing.html (attached as Ex. B).


                                           3
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.299 Filed 09/15/20 Page 7 of 47




following that advice is not a sure-fire way to prevent infection. The respiratory

droplets from an infected person can land on surfaces and be transferred many

hours later to the eyes, mouth, or nose of others who touch the surface. Moreover,

since many of those infected experience only mild symptoms, a person could spread

the disease before he even realizes he is sick. 3 Most alarmingly, a person with

COVID-19 could be not yet symptomatic, but still spread the disease. 4

            Because there is no way to immunize or treat for COVID-19, the Centers for

Disease Control and Prevention (CDC) have indicated that the best way to prevent

illness is to “avoid being exposed.” 5 In keeping with this advice, governmental

entities have stressed the critical import of “social distancing,” the practice of

avoiding public spaces and limiting movement. 6

            With this in mind, the CDC explained that “[i]ndoor spaces are more risky

than outdoor spaces where it might be harder to keep people apart and there’s less




3Nathan W. Furukawa, et al., Evidence Supporting Transmission of Severe acute
Respiratory Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic (July
2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article (explaining that “[o]ne
report suggested that up to 13% of infections may be transmitted during the
presymptomatic period of illness”) (attached as Ex. C).
4 Id. (noting that “an increasing number of reports have indicated that some
infected persons may not exhibit signs or symptoms of illness, including persons
who are presymptomatic (SARS-CoV-2 RNA is detectable before symptom onset) or
asymptomatic (SARS-CoV-2 RNA is detectable but symptoms never develop)”).
5   (Ex. B.)
6   (Id.)


                                              4
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.300 Filed 09/15/20 Page 8 of 47




ventilation.” 7 Indeed, studies show that “sharing indoor space is a major SARS-

CoV-2 infection risk.” 8 For example, one preliminary study showed that “[t]he odds

that a primary case transmitted COVID-19 in a closed environment was 18.7 times

greater compared to an open air environment.” 9 Additionally, the time in which a

person spends in one place affects the rate of transmission—the CDC noted that

“spending more time with people who may be infected increases your risk of

becoming infected” and infecting others. 10


The Governor’s response to the COVID-19 pandemic.

         On March 10, 2020, in response to the growing pandemic in Michigan,

Governor Whitmer declared a state of emergency and invoked the emergency

powers available to the Governor under Michigan law. 11 On March 13, 2020, she




7 CDC, Deciding to Go Out (September 11, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/deciding-to-go-out.html
(attached as Ex. D).
8Hua Qian, et al., Indoor transmission of SARS-CoV-2 (April 7, 2020), available at
https://www.medrxiv.org/content/10.1101/2020.04.04.20053058v1.full.pdf (attached
as Ex. E).
9 Hiroshi Nishiura, et al., Closed environments facilitate secondary transmission of
coronavirus disease 2019 (April 16, 2020), available at
https://www.medrxiv.org/content/10.1101/2020.02.28.20029272v2 (attached as Ex.
F); see also Lorenz G. Buonanno, et al., Quantitative assessment of the risk of
airborne transmission of SARS-CoV-2 infection: Prospective and retrospective
applications (September 6, 2020), available at
https://www.sciencedirect.com/science/article/pii/S0160412020320675?via%3Dihub
(attached as Ex. G).
10   (Ex. D.)
11All executive orders issued by the Governor can be accessed at
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705---,00.html.


                                          5
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.301 Filed 09/15/20 Page 9 of 47




issued E.O. 2020-5, which prohibited assemblages of 250 or more people in a single

shared space with limited exceptions. Yet, even in the face of the social distancing

recommendations and the six-foot rule, on Saturday, March 14, 2020, the public was

out in droves. Two days later, Governor Whitmer ordered various places of public

accommodation, like restaurants, bars, exercise facilities, and movie theatres, to

close their premises to the public. And, on March 17, 2020, she issued an order

rescinding E.O. 2020-5, changing the cap on assemblages to fifty persons in a single

shared indoor space and expanding the scope of exceptions from that cap.

      On March 23, 2020, Governor Whitmer issued E.O. 2020-21, which

essentially ordered all persons not performing essential or critical infrastructure job

functions to stay in their place of residence, other than to obtain groceries, care for

loved ones, engage in outdoor activity consistent with social distancing, and other

limited exceptions. The order also prohibited, with limited exceptions, all public

and private gatherings of any number of people that are not part of a single

household.

      Over the weeks that followed, Governor Whitmer reissued Stay Home, Stay

Safe orders periodically, adjusting their scope as needed and appropriate to match

the ever-changing circumstances presented by this pandemic. The complementary

restrictions on access to certain places of public accommodation also remained in

place. For example, on May 21, 2020, Governor Whitmer issued E.O. 2020-96,

which permitted social gatherings of no more than 10 people. (E.O. 2020-

96(8)(a)(21).) On June 1, 2020, Governor Whitmer issued E.O. 2020-110, which




                                           6
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.302 Filed 09/15/20 Page 10 of 47




 continued the incremental reopening of the State by removing what was left of the

 default “stay home” requirement and replacing previous restrictions with narrower

 and more permissive limitations on certain gatherings, events, and businesses.

 (E.O. 2020-110.) Included in E.O. 2020-110 was the first iteration of the crowd-size

 limitations on events and social gatherings at issue in this case, capping indoor

 events and gatherings at 10 people and outdoor events and gatherings at 100

 people. (E.O. 2020-110(5)-(6).)

       Additional orders followed, continuing the incremental reopening, each

 maintaining the similar 10-person and 100-person restrictions on the number of

 attendees permitted at indoor and outdoor events and gatherings respectively, for

 the majority of the State. 12 Pertinent to this case, E.O. 2020-160, issued on July 29,

 2020, made these 10-person/100-person limitations applicable statewide, explaining

 that the State’s “progress in suppressing the disease . . . appear[ed] to have stalled”

 at least in part because of “super-spreading events at large social gatherings.”

 (E.O. 2020-160(7), Preamble.)

       After Plaintiffs’ filed their Complaint, on September 3, 2020, Governor

 Whitmer issued E.O. 2020-176, which rescinded E.O. 2020-160. 13 E.O. 2020-176


 12 On June 5, 2020, Governor Whitmer issued E.O. 2020-115, which applied to and
 lifted many restrictions in Regions 6 (northern Lower Peninsula) and 8 (Upper
 Peninsula), including increasing the permitted number of people at indoor social
 gatherings to 50 people and for outdoor social gatherings to 250 people. (E.O. 2020-
 115(7)(a).)
 13 In the Complaint and Plaintiffs’ motion for preliminary injunction, Plaintiffs
 challenge the restrictions in E.O. 2020-160. To the extent this action is limited to
 E.O. 2020-160, Plaintiffs’ claims are moot because E.O. 2020-160 is no longer in
 effect. See Chafin v. Chafin, 568 U.S. 165, 172 (2013) (claims are moot “when the


                                            7
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.303 Filed 09/15/20 Page 11 of 47




 continues the 10-person crowd-size limitations for indoor events and gatherings

 across the State. (E.O. 2020-176(6)(a); see also E.O. 2020-181.) It also maintains

 the 100-person limitation for outdoor events and gatherings, except in Regions 6

 (northern Lower Peninsula) and 8 (Upper Peninsula), where the limitation has

 increased to 250 people. (Id. ¶¶ (6)(a), (8)(a).)


 Plaintiffs’ Complaint and motion for preliminary injunctive relief.

       Plaintiff Election Integrity Fund (EIF) alleges that it is a nonprofit entity and

 its “primary purpose” is “maintain the integrity of electoral processes, preserving

 the purity of elections, and guarding against the abuse of the elective franchise.”

 (Compl. ¶ 63, PageID.17.) EIF also alleges that it planned to hold events—all

 indoors—on August 24, August 31, September 29, and October 27. (Id. ¶ 44,

 PageID.11; see also Pls.’ Memo. Ex. C, Declaration of Glen Sitek, ECF No. 7-3, ¶ 7,

 PageID.265–66 (“EIF had begun making plans for several indoor events . . . .”)

 (emphasis added)). The events would focus on “poll challengers,” including training,

 strategizing, and providing information for such “poll challengers” in advance of the

 November general election. (Compl. ¶ 44, PageID.11; see also Sitek Decl. ¶ 4,

 PageID.265.)

       Plaintiff One Nation Michigan alleges that it is an unincorporated association

 and that its “primary purpose” is “promoting reasonable and responsible dialogue



 issues presented are no longer ‘live’ or the parties lack a legally cognizable interest
 in the outcome”) (cleaned up); Ky. Right to Life, Inc. v. Terry, 108 F.3d 637, 644 (6th
 Cir 1997) (the legislative repeal of a statute renders a case challenging that statute
 moot).


                                             8
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.304 Filed 09/15/20 Page 12 of 47




 on race . . . .” (Id. ¶ 64, PageID.17.) One Nation states that it planned to host

 meetings—again, all indoors—on August 28, September 11, and October 2. (Id. ¶

 46, PageID.12; see also Pls.’ Memo. Ex. D, Declaration of Dr. Linda Lee Tarver, ECF

 No. 7-4, ¶ 7, PageID.268 (“One Nation had begun making plans for several indoor

 events . . . .”) (emphasis added)). One Nation’s events would allegedly include

 discussions “regarding race and unity in advance of the November election . . . .”

 (Id. ¶ 46, PageID.12.)

        Plaintiffs contend that the crowd-size limitation for indoor events and

 gatherings contained in E.O. 2020-160 (now E.O. 2020-176) would inhibit their

 ability to host their planned indoor events with over 10 people, thereby infringing

 on their First Amendment speech rights. Their motion seeks an order from this

 Court enjoining Governor Whitmer and “all persons in active concert or

 participation with her who receive actual notice of the injunction” from: (1)

 prohibiting Plaintiffs’ scheduled indoor events; (2) citing, prosecuting, punishing, or

 otherwise enforcing the in-person attendance limits regarding Plaintiffs’ scheduled

 indoor events; and (3) enforcing the crowd-size limitation for any “types of

 gatherings Plaintiffs are planning.” (Id. ¶ 59, PageID.16; Plaintiffs’ Mtn. ¶ 3,

 PageID.65.)

        For the reasons stated below, Plaintiffs are not entitled to preliminary

 injunctive relief.




                                            9
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.305 Filed 09/15/20 Page 13 of 47




               STANDARD FOR A PRELIMINARY INJUNCTION

       In deciding whether to grant a preliminary injunction, a court weighs four

 factors: “(1) whether the movant has a strong likelihood of success on the merits; (2)

 whether the movant would suffer irreparable injury absent the injunction; (3)

 whether the injunction would cause substantial harm to others; and (4) whether the

 public interest would be served by the issuance of an injunction.” Bays v. City of

 Fairborn, 668 F.3d 814, 818–19 (6th Cir. 2012).

       Importantly, “[t]he party seeking the preliminary injunction bears the burden

 of justifying such relief, including showing irreparable harm and likelihood of

 success,” and faces a “much more stringent [standard] than the proof required to

 survive a summary judgment motion” because a preliminary injunction is “an

 extraordinary remedy.” McNeilly v. Land, 684 F.3d 611, 615 (6th Cir. 2012). It is

 “reserved only for cases where it is necessary to preserve the status quo until trial.”

 Hall v. Edgewood Partners, 878 F.3d 524, 526 (6th Cir. 2017).




                                           10
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.306 Filed 09/15/20 Page 14 of 47




                                      ARGUMENT

 I.    Plaintiffs’ claims are not likely to succeed on the merits.

       Plaintiffs fail to state a viable claim for relief. As an initial matter, Plaintiffs

 lack standing to challenge the crowd-size limitation for outdoor events as they do

 not submit evidence, or even adequately plead, that they intend to host outdoor

 events. For the crowd-size limitation on indoor events, it is a proper exercise of the

 authority given to the State to combat the ongoing public health crisis under

 Jacobson. But even under a more generic First Amendment analysis, the indoor

 limitation withstands scrutiny as it is not a prior restraint, is a generally applicable

 and content neutral regulation, and is a reasonable and justified regulation in the

 face of the global pandemic. 14


       A.     Plaintiffs lack standing to contest the 100-person limitation for
              outdoor events.

       To the extent Plaintiffs challenge the 100-person limitation for outdoor

 events covering most of the Lower Peninsula (E.O. 2020-176(6)(a)), Plaintiffs lack

 standing to pursue this claim.

       Plaintiffs “must demonstrate standing for each claim [they] seek[] to press

 and for each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc.,

 137 S. Ct. 1645, 1650 (2017) (internal quotations omitted). To demonstrate

 standing, Plaintiffs must allege a “concrete and particularized” injury that is



 14The same holds true for the outdoor-events limitation, but as discussed below,
 this Court need not even reach that substantive assessment here.


                                            11
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.307 Filed 09/15/20 Page 15 of 47




 traceable to the challenged action. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

 (1992).

       Here, while Plaintiffs passingly allege, in cursory and conclusory fashion,

 that they “intend[] to hold outdoor rallies which [they] expect[] will draw attendance

 in excess of the limits imposed by the Governor’s orders” (Compl. ¶¶ 45, 47,

 PageID.11–12), Plaintiffs fail to present any allegations or evidence that they are

 actually planning to host an outdoor event, let alone an outdoor event with over 100

 people in attendance. Each of the events that Plaintiffs allege they planned are

 indoor events. (Compl. ¶¶ 44, 46, PageID.11–12.) And, even for speculative,

 unplanned future events, Plaintiffs concede that they are only “making plans for

 several indoor events.” (Sitek Decl. ¶ 7, PageID.265–66; Tarver Decl. ¶ 7,

 PageID.268.)

       Thus, as Plaintiffs do not allege any injury traceable to the 100-person

 limitation on outdoor events, Plaintiffs fail to establish standing to challenge the

 outdoor limitation, let alone any basis for a preliminary injunction of that

 limitation.


       B.      The crowd-size limitation for indoor events is entitled to
               deference under Jacobson v. Massachusetts.

       The crowd-size limitation for indoor events that Plaintiffs do challenge is a

 proper exercise of the authority given to the States to combat a public health crisis.

 It has long been recognized that state actors, when faced with “great danger[ ],” are

 permitted great latitude to secure the public health. Jacobson, 197 U.S. at 29; see




                                           12
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.308 Filed 09/15/20 Page 16 of 47




 also S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–14 (2020)

 (Roberts, C.J., concurring) (providing state officials “broad” latitude in managing

 COVID-19 restrictions). As Jacobson and South Bay reflect, the Supreme Court,

 recognizing the separation of powers and the limits on the judiciary to invade the

 authority of a co-equal branch, has steadfastly refused to “usurp the functions of

 another branch of government” by second-guessing the executive’s exercise of police

 power in such circumstances. Jacobson, 197 U.S. at 28; see also S. Bay, 140 S. Ct.

 at 1614 (holding that executive judgment in managing COVID-19 “should not be

 subject to second-guessing by an unelected federal judiciary, which lacks the

 background, competence, and expertise to assess public health and is not

 accountable to the people”) (internal quotations omitted). Indeed, as the Sixth

 Circuit recently reaffirmed, “the police power retained by the states empowers state

 officials to address pandemics such as COVID-19 largely without interference from

 the courts.” League of Independent Fitness Facilities and Trainers v. Whitmer, 814

 F. App’x 125, 127 (6th Cir. 2020) (“LIFFT”).

       Since the start of the COVID-19 pandemic, courts around the country have

 applied Jacobson’s deferential standard to orders intended to combat the virus that

 implicate enumerated constitutional rights, including those under the First

 Amendment. See, e.g., S. Bay, 140 S. Ct. at 1614 (applying Jacobson to claims

 under the Free Exercise Clause); LIFFT, 814 F. App’x at 127 (applying Jacobson to

 equal protection claims); In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020) (applying

 Jacobson to substantive due process claims); Geller v. De Blasio, No. 20 CV 3566,




                                           13
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.309 Filed 09/15/20 Page 17 of 47




 2020 WL 2520711, at *3, 4–5 (S.D.N.Y. May 18, 2020) (applying Jacobson to First

 Amendment speech claims challenging the restrictions on gatherings for political

 protests).

       As this ever-growing body of caselaw reflects, while the State’s authority

 during this pandemic is not limitless, Jacobson mandates that deference to the

 State’s decisionmaking is paramount, and that courts abstain from interfering with

 restrictions imposed in response to the pandemic unless there is “no real or

 substantial relation” between the restriction and public health and safety, or the

 restriction is “beyond all question, a plain palpable invasion of rights.” Jacobson,

 197 U.S. at 31.

       As the Sixth Circuit has explained, overcoming Jacobson deference is “no

 easy task.” LIFFT, 814 F. App’x at 128. The challenged restriction is presumed

 constitutional and it is “incumbent upon Plaintiffs to negate ‘every conceivable basis

 which might support’ it” under a rational basis review. LIFFT, 814 F. App’x at 128

 (quoting Armour v. City of Indianapolis, 566 U.S. 673, 681 (2012)). This analysis

 requires a plaintiff to “disprove all possible justifications for the [o]rder regardless

 whether those justifications actually motivated the Governor’s decisionmaking.” Id.

 (citation omitted). And the restriction “need not be the most effective or least

 restrictive measure possible to attempt to stem the spread of COVID-19.” Id. at 129

 (citation omitted). As this Court has aptly summarized, “[u]nder Jacobson, the

 Court cannot second-guess the executive’s power during a pandemic unless the




                                            14
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.310 Filed 09/15/20 Page 18 of 47




 executive promulgates a completely baseless rule.” CH Royal Oak, LLC v. Whitmer,

 No. 1:20-cv-570, 2020 WL 4033315, at *6 (W.D. Mich. July 16, 2020) (citing LIFFT).


                 1.    Jacobson deference applies and forecloses Plaintiffs’
                       challenges to the crowd-size limitation on indoor events.

          There is no viable path for Plaintiffs around Jacobson’s well-settled rule and

 the great deference it affords to the Governor’s decisions and actions in response to

 this pandemic. The 10-person limitation for indoor events is by no means

 “completely baseless.” Id. Rather, it most certainly has a “real or substantial

 relation” to protecting public health during this pandemic, and it is not “beyond all

 question, a plain, palpable invasion of rights secured by the fundamental law.”

 Jacobson, 197 U.S. at 31.

          First, the 10-person crowd-size limitation for indoor events has a “real and

 substantial relation” to slowing the spread of COVID-19. As the CDC has

 explained, “[i]ndoor spaces are more risky than outdoor spaces where it might be

 harder to keep people apart and there’s less ventilation.” 15 Indeed, at least one

 study has found that “[t]he risk of infection indoors is almost 19 times higher than

 in open-air environment.” 16 And this risk only increases further based on the

 number of people present and the duration of their congregation. 17 Accordingly, the

 Governor’s executive orders have, among other things, placed number caps and




 15   (Ex. D.)
 16   (Ex. F.)
 17   (Ex. D.)


                                             15
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.311 Filed 09/15/20 Page 19 of 47




 social distancing requirements on events and social gatherings—with significantly

 tighter restrictions for indoor ones than outdoor ones, commensurate with the level

 of risk each type generally poses. These limitations plainly have a “real or

 substantial relation” to suppressing the spread of COVID-19.

       For the second Jacobson inquiry, the 10-person limitation for indoor social

 events is not “beyond all question, a plain, palpable invasion” of Plaintiffs’ rights.

 Jacobson, 197 U.S. at 31. Plaintiffs contend that their First Amendment speech

 rights are “specifically-enumerated rights.” (Pls.’ Memo. at 29, PageID.104.) But

 Plaintiffs do not allege—and cannot demonstrate—a fundamental right to gather

 indoors with more than 10 people at a time, particularly when ample other options

 remain available for Plaintiffs to exercise their speech rights. And more

 fundamentally, Jacobson is clear that its deferential standard of review applies to

 alleged infringements of “all rights,” including those “secured by the fundamental

 law.” Jacobson, 197 U.S. at 26, 31 (emphasis added). Correspondingly, courts have

 upheld against First Amendment challenges a variety of crowd-size limitations and

 other measures taken in response to the public health needs created by this

 pandemic, including stay home orders and temporary bans on gatherings of any

 size. See, e.g., Geller, 2020 WL 2520711, at *3, 4–5 (declining to enjoin New York

 City officials from enforcing a restriction on all non-essential gatherings where the

 plaintiff sought to conduct a political protest and raised First Amendment speech




                                            16
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.312 Filed 09/15/20 Page 20 of 47




 claims). 18 Moreover, as discussed in greater detail below, the 10-person limitation

 is generally applicable, content-neutral, and allows for ample other speech

 activities, including outdoor events with up to 100 attendees at a time, successive

 indoor events with up to 10 attendees at a time, and virtual meetings of any size.

 Thus, Plaintiffs cannot articulate a First Amendment violation, let alone a violation

 that is “beyond all question, plain” and “palpable.”

       For these reasons, Jacobson deference applies to, and forecloses, Plaintiffs’

 challenge to the crowd-size limitation on indoor events.


              2.     Plaintiffs’ arguments miss the mark and fail to overcome
                     the great deference owed under Jacobson.

       In resisting this conclusion, Plaintiffs argue that the indoor events

 limitation “inexplicably applies” to Plaintiffs but not to casinos, restaurants, and

 bars. (Pls.’ Memo. at 30–31, PageID.105–06.) This misses the mark, legally and


 18See also, e.g., Illinois Republican Party v. Pritzker, No. 20-2175, 2020 WL 5246656
 (7th Cir. Sept. 3, 2020); CH Royal Oak, supra; Lebanon Valley Auto Racing Corp. v.
 Cuomo, No. 120CV0804LEKTWD, 2020 WL 4596921 (N.D.N.Y. Aug. 11, 2020);
 Murphy v. Lamont, No. 3:20-CV-0694 (JCH), 2020 WL 4435167 (D. Conn. Aug. 3,
 2020); Geller v. Cuomo, No. 20 CIV. 4653 (ER), 2020 WL 4463207 (S.D.N.Y. Aug. 3,
 2020); Antietam Battlefield v. Hogan, No. CCB-20-1130, 2020 WL 2556496 (D. Md.
 May 20, 2020). This includes challenges under the religion clauses of the First
 Amendment. See, e.g., South Bay, supra; Cavalry Chapel Dayton Valley v. Sisolak,
 No. 19A1070, __ S.Ct. __, 2020 WL 4251360 (July 24, 2020); Elim Romanian
 Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. June 16, 2020); Harvest Rock
 Church, Inc. v. Newsom, No. LACV206414JGBKKX, 2020 WL 5265564 (C.D. Cal.
 Sept. 2, 2020); Whitsitt v. Newsom, No. 220CV00691JAMCKDPS, 2020 WL 4818780
 (E.D. Cal. Aug. 19, 2020); High Plains Harvest Church v. Polis, No. 1:20-CV-01480-
 RM-MEH, 2020 WL 4582720 (D. Colo. Aug. 10, 2020); Cavalry Chapel of Bangor v.
 Mills, No. 1:20-cv-00156-NT, 2020 WL 2310913 (D. Maine May 9, 2020); Cross
 Culture Christian Center v. Newsom, 2020 WL 2121111 (E.D. Cal. May 5, 2020);
 Cassell v. Snyders, No. 20 C 50153, 2020 WL 2112374 (N.D. Ill. May 3, 2020).


                                           17
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.313 Filed 09/15/20 Page 21 of 47




 factually, for a number of reasons. First, it ignores that, while the crowd-size

 limitation on events and gatherings does not govern these establishments’

 operations across the board, the limitation does still apply to them; these

 establishments are no more capable than Plaintiffs of hosting an indoor event or

 gathering exceeding 10 people. That is because of the difference in risk posed by

 events and gatherings, on the one hand, and these establishments’ general

 operations, on the other. Accompanying guidance makes this point, and its

 rationale, perfectly clear:

       The separate capacity limits applicable to restaurants, food courts, cafes,
       coffeehouses, bars, taverns, brew pubs, breweries, microbreweries,
       distilleries, wineries, tasting rooms, special licensees, clubs, and like places
       do not allow for larger social gatherings or events to take place by reason of
       the fact that they are held at such venues. A central risk of a large social
       gathering or event is that the people who have congregated for that
       gathering or event will interact with one another over a long period of time.
       That same level of risk is not present among people who happen to be in the
       same establishment and are seated at different tables.[19]

       Second, as this guidance reflects, these establishments’ general operations

 are governed by strict occupancy and other safety restrictions contained in

 separate executive orders. (See, e.g., E.O. 2020-175(8), (15) (current restaurant,

 bar, and casino restrictions); E.O. 2020-161(8), (15) (previous restaurant, bar, and


 19E.O. 2020-176 FAQ, https://www.michigan.gov/coronavirus/0,9753,7-406-
 98178_98455-538942--,00.html; E.O. 2020-160 FAQ,
 https://www.michigan.gov/coronavirus/0,9753,7-406-98178_98455-535202--
 ,00.html. Plaintiffs also ignore that, in allowing casinos to resume limited
 operations throughout the state, the Governor explained that casinos “have been
 operating safely across most of the country and in tribal areas in Michigan,” in
 contrast to the “super-spreading” problems that have continued to flare from
 gatherings. (E.O. 2020-160, Preamble, p. 1.)



                                           18
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.314 Filed 09/15/20 Page 22 of 47




 casino restrictions).) While Plaintiffs, at times, generally gesture toward this fact

 when invoking these other establishments, they do not suggest that they plan to

 abide by all the restrictions that these establishments must follow. Instead, it

 seems Plaintiffs simply want to choose for themselves what measures they view as

 sufficiently safe for their indoor meetings.

       Third, and most fundamentally, even if Plaintiffs’ offered comparison had

 some merit, it hardly “disprove[s] all possible justifications” for the crowd-size

 limitation on indoor events, as it must under Jacobson. LIFFT, 814 F. App’x at

 128. To be constitutional, the crowd-size limitation “need not be the most effective

 or least restrictive measure possible to attempt to stem the spread of COVID-19.”

 Id. at 129 (citation omitted). Plaintiffs may question the limitation’s wisdom or

 efficacy, and they may prefer a different rule (or none at all). But none of that

 bears on the legal viability of their claims. “Shaping the precise contours of public

 health measures entails some difficult line-drawing. Our Constitution wisely

 leaves that task to officials directly accountable to the people.” Id. Plaintiffs have

 not shown, and cannot show, that the crowd-size limitation for indoor events is

 “completely baseless,” CH Royal Oak, 2020 WL 4033315, at *6, and has “no real or

 substantial relation” to suppressing the spread of COVID-19, Jacobson, 197 U.S.

 at 31 (emphasis added).

       Plaintiffs also rely on Maryville Baptist Church, Inc. v. Beshear, 957 F.3d

 610 (6th Cir. 2020) (see Pls.’ Memo. at 30, PageID.105), but that analogy fares no

 better. In Maryville, the Sixth Circuit struck down, under the Free Exercise




                                            19
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.315 Filed 09/15/20 Page 23 of 47




 Clause, an executive order in Kentucky that banned all gatherings for religious

 worship, regardless of whether they were indoors or outdoors and regardless of the

 number of congregants, while providing “exceptions for comparable secular

 activities.” Maryville, 957 F.3d at 611, 614. Maryville was based on a different

 constitutional right than that at issue here, and the categorical prohibition it

 struck down is miles from the crowd-size limitation challenged in this case. This

 limitation does not prohibit Plaintiffs from meeting in-person or engaging in any

 form of expressive activity; it simply places a cap on how many people can gather

 in person for those meetings at one time. And as discussed, contrary to Plaintiffs’

 characterization, there are no “exceptions” from the limitation for casinos, bars,

 and restaurants, nor are those establishments’ general operations “comparable” in

 terms of risk.

       Indeed, Maryville itself seems to belie Plaintiffs’ attempted reliance on it,

 noting that, if the “problem [wa]s numbers” in attendance at religious gatherings,

 “then there is a straightforward remedy: limit the number of people who can attend

 a service at one time.” Id. at 615 (emphasis added). This is precisely what

 Governor Whitmer’s executive orders do here: limit the number of attendees at

 events and gatherings. And as ample caselaw confirms, such limitations are a

 sound and fully constitutional response to the threat posed by COVID-19. See, e.g.,

 Cavalry Chapel, __ S.Ct. __, 2020 WL 4251360 (letting stand a COVID-19 crowd-

 size limitation applicable to religious services regardless of a venue’s size or the

 social distancing measures implemented, while allowing casinos and other




                                            20
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.316 Filed 09/15/20 Page 24 of 47




 entertainment facilities to open at 50 percent of their maximum capacity); footnote

 18 and accompanying text, supra.

       Given the wide latitude and deference owed to the State’s actions under

 Jacobson and the clear rational basis supporting the temporary restriction on the

 number of attendees at indoor events and gatherings, Plaintiffs are not likely to

 succeed on the merits of their claims.


       C.     Even if Jacobson does not apply to the crowd-size limitation
              for indoor events, Plaintiffs fail to show a likelihood of success
              on their First Amendment claims.

              1.     The crowd-size limitation is not a prior restraint.

       Plaintiffs argue that the crowd-size limitation for indoor events functions as a

 prior restraint. (Pls.’ Memo. at 27–28, PageID.102–03; Compl. ¶¶ 139–156,

 PageID.29–32.) Generally, prior restraints are presumed invalid because they are

 “tantamount to censorship and thought control.” Polaris Amphitheater Concerts,

 Inc. v. City of Westerville, 267 F.3d 502, 506 (6th Cir. 2001) (citing Near v.

 Minnesota, 283 U.S. 697, 713 (1931)). But this limitation is not a prior restraint for

 two reasons: (1) the limitation does not regulate the expressive element of

 Plaintiffs’ speech, and (2) the misdemeanor penalty contained in the executive

 orders is a subsequent punishment.


                     a.     The crowd-size limitation for indoor events does
                            not regulate the expressive element of Plaintiffs’
                            conduct.




                                            21
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.317 Filed 09/15/20 Page 25 of 47




       A prior restraint “exists when the exercise of a First Amendment right

 depends on the prior approval of public officials.” Deja Vu of Nashville, Inc. v.

 Metro. Gov’t of Nashville, 274 F.3d 377, 400 (6th Cir. 2001); see also Polaris, 267

 F.3d at 508 (“The essence of the prior restraint doctrine is censorship—a system in

 which bureaucrats screen material and remove from it parts that are considered too

 harmful or offensive for public consumption.”). But “[n]ot every governmental

 action that affects future expression is a prior restraint.” CH Royal Oak, 2020 WL

 4033315, at *3. Rather, while the First Amendment protects a broad range of

 speech and conduct, the prohibition on prior restraints only applies to “conduct with

 a significant expressive element that drew the legal remedy in the first place.”

 Arcara v. Cloud Books, Inc., 478 U.S. 697, 706 (1986). Here, Plaintiffs’ potential

 unlawful action is the holding of events with over 10 people indoors at one time, and

 not the planned expressive activity at any such events. Thus, the prior restraint

 doctrine does not apply.

       In Arcara v. Cloud Books, Inc., 478 U.S. 697, 699 (1986), the Supreme Court

 assessed a constitutional challenge arising from the closure of an adult bookstore.

 The bookstore was closed following an investigation that revealed that it was being

 used for the solicitation of prostitution. Id. This discovery “formed the basis of a

 civil complaint . . . seeking closure of the premises” under a state law that declared

 buildings used in the solicitation of prostitution to be nuisances. Id. The bookstore

 then challenged the imposition of the closure remedy as an infringement of its

 constitutionally protected bookselling activities. Id. at 700.




                                           22
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.318 Filed 09/15/20 Page 26 of 47




       In reviewing the bookstore’s First Amendment claim, the Court noted its

 earlier holding in United States v. O’Brien, 391 U.S. 367, 376 (1968), which provided

 that “when ‘speech’ and ‘nonspeech’ elements are combined in the same course of

 conduct, a sufficiently important governmental interest in regulating the nonspeech

 element can justify incidental limitations on First Amendment freedoms.” Arcara,

 478 U.S. at 700. The Court nevertheless concluded that the O’Brien test for

 evaluating the validity of the government’s interest in imposing incidental

 limitations on expression simply was not implicated by the closure of the bookstore.

 Id. at 705. It explained:

       [W]e have not traditionally subjected every criminal and civil sanction
       imposed through legal process to ‘least restrictive means’ scrutiny
       simply because each particular remedy will have some effect on the
       First Amendment activities of those subject to sanction. Rather, we
       have subjected such restrictions to scrutiny only where it was conduct
       with a significant expressive element that drew the legal remedy in the
       first place, . . . or where a statute based on a nonexpressive activity has
       the inevitable effect of singling out those engaged in expressive activity
       . . . . [Id. at 706–07.]

 Accordingly, the Court held that the case before it “involve[d] neither situation” and

 concluded that “the First Amendment is not implicated by the enforcement of a

 public health regulation of general application against the physical premises in

 which respondents happen to sell books.” Id.

       This holding makes clear that a sanction imposed, or threatened to be

 imposed, pursuant to a generally applicable law does not trigger First Amendment

 scrutiny—even where the sanction results in a burden on expression. See CH Royal

 Oak, 2020 WL 4033315, at *3–4 (analyzing Acara). And this makes sense. As

 explained in Arcara, “every civil and criminal remedy imposes some conceivable


                                           23
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.319 Filed 09/15/20 Page 27 of 47




 burden on First Amendment protected activities.” Arcara, 478 U.S. at 706; see also

 City of Dalas v. Stanglin, 490 U.S. 19, 25 (1989) (“It is possible to find some kernel

 of expression in almost every activity a person undertakes—for example, walking

 down the street or meeting one’s friends at a shopping mall—but such a kernel is

 not sufficient to bring the activity within the protection of the First Amendment.”).

 Indeed, “[o]ne liable for a civil damages award has less money to spend on paid

 political announcements or to contribute to political causes, yet no one would

 suggest that such liability gives rise to a valid First Amendment claim.” Arcara,

 478 U.S. at 706 (citation omitted). Therefore, a restriction or government action is

 subject to First Amendment scrutiny only where (1) “it was conduct with a

 significant expressive element that drew the legal remedy in the first place,” or (2)

 “where a statute based on a nonexpressive activity has the inevitable effect of

 singling out those engaged in expressive activity.” Id. at 706–07.

       Neither situation is present here. Under E.O. 2020-176 (and previously E.O.

 2020-160), Plaintiffs are temporarily unable to host events with over 10 people

 indoors at one time or 100 people outdoors at one time. This limitation is directed

 at conduct and has nothing to do with political events or other expressive conduct;

 rather, it is directed at protecting the public health by prohibiting events and

 gatherings with crowd sizes that present a heightened risk of infection. Thus, the

 speech component is immaterial. What matters is reasonably limiting sustained

 congregations of people, particularly indoors, in the midst of a pandemic.




                                           24
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.320 Filed 09/15/20 Page 28 of 47




       This Court, in CH Royal Oak, similarly determined that the temporary

 restrictions on opening a movie theater did not regulate the expressive conduct of

 an indoor film festival that the theater intended to host. 2020 WL 4033315, at *4–

 5. Rather, the executive order in that case was “directed at protecting the public

 health by keeping business that present a heightened risk of coronavirus infection

 from opening.” Id. at *4. It “d[id] not matter what kind of event [the theater] had

 planned to throw” because, even though the “film festival certainly ha[d] an

 expressive element,” “it [wa]s not the speech of the festival” that was regulated but

 “simply the congregation of large crowds, indoors, for hours at a time.” Id. The

 same analysis applies here: the orders’ limitation is directed at preventing the

 spread of the virus from events and gatherings and is unrelated to the type or

 purpose of the event or gathering. Like in Ancara, Plaintiffs may not “claim special

 protection from governmental regulations of general applicability simply by virtue

 of [its] First Amendment protected activities.” Ancara, 478 U.S. at 705.

       Nor is there evidence or allegations that the limitation has the “inevitable

 effect of singling out” Plaintiffs or anyone else engaged in expressive activities. Id.

 at 707. To the contrary, it is content neutral and generally applicable.

       Plaintiffs contend that the inclusion of a “[s]eperation of powers” provision in

 E.O. 2020-160, which is also included in E.O. 2020-176, creates an exception to the

 crowd-size limitation and that somehow Governor Whitmer is the only person who

 can determine if the purported exception applies. (Pls.’ Memo. 28, PageID.10;

 Compl. ¶¶ 123, 130–31, 134, PageID.27–29.) But this provision does not create an




                                            25
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.321 Filed 09/15/20 Page 29 of 47




 exception to the crowd-size limitation—or, for that matter, to any other portion of

 the executive orders. As this Court instructed in CH Royal Oak, the separation of

 powers provision simply “preserved the Jacobson framework.” 2020 WL 4033315,

 at *6 (finding that the provision “protect[s] individuals’ constitutional rights to the

 extent that they are protected under Jacobson”). 20 Plaintiffs’ attempt to

 manufacture an exception to the crowd-size limitation by referencing the separation

 of powers provision is accordingly unsupported.

        The crowd-size limitation is unambiguous and does not lend itself to selective

 enforcement based on the expressive content of the event or gathering. As Plaintiffs

 concede, “the reality [is] that local officials follow the letter of the underlying

 prohibition” regarding the number of people who may gather indoors. (Pls.’ Memo.

 at 28, PageID.103.) And the evidence Plaintiffs submit with their motion from the

 Ingham County prosecutor and the Detroit Health Department both again make

 clear that local officials are uniformly enforcing the indoor event limitation. (See

 Pls.’ Memo. Ex. H (email from Ingham County prosecutor), Exs. I–J (emails from

 Detroit Health Department), PageID.281–88.) Thus, even in Plaintiffs’ experience,

 there is no selective enforcement or “singling out” based on their expressive conduct.

 Arcara, 478 U.S. at 707; see also CH Royal Oak, 2020 WL 4033315, at *5 (“EO 2020-

 110 does not have the ‘inevitable effect’ of singling out expressive activity.”).

 Plaintiffs also present no evidence or allegations that Governor Whitmer somehow


 20CH Royal Oak addressed the separation of powers provision in E.O. 2020-110,
 which is substantively identical to the provision in E.O. 2020-160 and E.O. 2020-
 176. Compare E.O. 2020-110(15) with E.O. 2020-160(13) and E.O. 2020-176(13).


                                             26
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.322 Filed 09/15/20 Page 30 of 47




 granted prior approval for any indoor events or gatherings. In fact, Plaintiffs again

 concede that, “[t]o Plaintiffs’ knowledge,” the Governor has “never acknowledged an

 exception” for such. (Compl. ¶ 128, PageID.28.)

       Therefore, as the crowd-size limitation for indoor events and gatherings

 generally applies regardless of the expressive conduct of any such event or

 gathering, it does not create a prior restraint.


                     b.     The misdemeanor penalty contained in the
                            executive orders constitutes a subsequent
                            punishment, not a prior restraint.

       The limitation is also not a prior restraint because the penalty for violating it

 would occur only after the unlawful event or gathering.

       As its name suggests, “[t]he term prior restraint is used ‘to describe

 administrative and judicial orders forbidding certain communications when issued

 in advance of the time that such communications are to occur.’” Alexander v. United

 States, 509 U.S. 544, 550 (1993) (emphasis added). Thus, “[a]n action taken after

 the speech is expressed, like a punishment for disfavored speech, is not

 a prior restraint.” Novak v. City of Parma, 932 F.3d 421, 432 (6th Cir. 2019) (citing

 Alexander, 509 U.S. at 554).

       The penalty for “a willful violation” of the executive orders, including the

 crowd-size limitation for indoor events and gatherings, is a misdemeanor violation.

 (E.O. 2020-160(17); E.O. 2020-176(18).) This penalty is a subsequent punishment

 as it only occurs after the willful violation. See CH Royal Oak, 2020 WL 4033315, at




                                            27
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.323 Filed 09/15/20 Page 31 of 47




 *5. Plaintiffs do not allege or provide evidence that they would somehow be

 punished in advance of their planned indoor meetings.

       For these reasons, Plaintiffs have not alleged or presented evidence that the

 crowd-size limitation contained in E.O. 2020-160 or E.O. 2020-176 constitutes a

 prior restraint. Plaintiffs are not likely to succeed on the merits of its First

 Amendment prior restraint claim, and this Court should deny the request for

 preliminary injunctive relief on that basis.


              2.     The crowd-size limitation is a content-neutral time,
                     place, and manner restriction.

       In addition to contesting the crowd-size limitation for events and gatherings

 as a prior restraint, Plaintiffs also argue that the limitation violates their First

 Amendment rights “to espouse political views and associate for political purposes.”

 (Pls.’ Memo. at 18, PageID.93; see also id. at 18–23, PageID.93–98; Compl. ¶¶ 69–

 88, PageID.18–21.) Though Plaintiffs assert that the Court should apply strict

 scrutiny to the limitation, the limitation is a content neutral regulation and

 therefore, at most, intermediate scrutiny should apply.


                     a.     The challenged restriction is content neutral and
                            intermediate scrutiny applies.

       The Supreme Court has long held that regulations that target speech based

 on its content are subject to strict scrutiny. Reed v. Town of Gilbert, 576 U.S. 155,

 163 (2015); Turner Broad. Sys. v. FCC, 512 U.S. 622, 641–42 (1994). However, “[i]n

 contrast, regulations that are unrelated to the content of speech are subject to an




                                            28
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.324 Filed 09/15/20 Page 32 of 47




 intermediate level of scrutiny, because in most cases they pose a less substantial

 risk of excising certain ideas or viewpoints from the public dialogue.” Id. (citing

 Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293 (1984)).

       The main inquiry to determine if a regulation is content neutral or content

 based is “whether the government has adopted [the] regulation of speech because of

 [a] disagreement with the message it conveys.” Ward v. Rock Against Racism, 491

 U.S. 781, 791 (1989); see also Reed, 576 U.S. at 163. If the regulation “confer[s]

 benefits or impose[s] burdens on speech without reference to the ideas or views

 expressed are in most instances content-neutral.” Turner, 512 U.S. at 643.

       Here, E.O. 2020-160 and E.O. 2020-176 are first and foremost public health

 regulations. The orders are calculated to slow the spread of COVID-19, thereby

 saving the lives of Michigan residents. Even a cursory review reveals that the

 executive orders nowhere reference speech or communication; instead, they contain

 words and phrases that are generally associated with conduct. In other words, E.O.

 2020-160 and E.O. 2020-176 target the spread of COVID-19 in a neutral fashion.

       The crowd-size limitation for events and gatherings likewise applies

 neutrally. The limitation does not “draw[ ] distinctions based on the message,” Reed

 v. Town of Gilbert, Ariz., 576 U.S. 155, 156 (2015), “distinguish among different

 speakers, allowing speech by some but not others,” Citizens United v. Fed. Election

 Comm’n, 558 U.S. 310, 340 (2010), or, in its application, “require enforcement

 authorities to examine the content of the message that is conveyed to determine

 whether a violation has occurred,” McCullen v. Coakley, 573 U.S. 464, 479




                                           29
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.325 Filed 09/15/20 Page 33 of 47




 (2014) (internal quotation omitted). Instead, the limitation applies to events and

 gatherings regardless of the content of their messages.

       Plaintiffs do not argue that the crowd-size limitation is content based.

 Rather, Plaintiffs argue that any burden on political speech—whether content

 neutral or content based—is subject to strict scrutiny. (See Pls.’ Mtn. at 19–20,

 PageID.94–95; see also Compl. ¶¶ 78, 80, PageID.19.) Putting aside whether the

 meetings that Plaintiffs allege they have planned should be considered political

 speech, caselaw is clear that, even for regulations that in some way burden

 potential political speech, a regulation is subject to intermediate scrutiny if it is

 content neutral. See McCullen, 573 U.S. at 480–81 (content neutral regulation on

 location of political speech related to abortion subject to intermediate scrutiny); see

 also, e.g., CH Royal Oak, 2020 WL 4033315, at *5–6 (applying intermediate scrutiny

 to an order that allegedly impinged on a movie theater’s political speech); Geller,

 2020 WL 2520711, at *4 (applying intermediate scrutiny to a content neutral

 restriction on all social gatherings, including political protests).

       Because the crowd-size limitation is content neutral, intermediate scrutiny at

 most should apply.


                      b.    The crowd-size limitation is a reasonable time,
                            place, or manner restriction that withstands
                            intermediate scrutiny.

       Intermediate scrutiny requires that restrictions that burden speech “are

 narrowly tailored to serve a significant government interest, and . . . leave open




                                            30
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.326 Filed 09/15/20 Page 34 of 47




 ample alternative channels for communication of the information.” Ward, 491 U.S.

 at 791 (quoting Clark, 468 U.S. at 293).

       Here, the crowd-size limitation for indoor events and gatherings certainly

 serves a significant government interest in attempting to reduce the spread of

 COVID-19 within indoor settings, where the virus is the most easily transmitted.

 From Jacobson through LIFFT, courts have consistently recognized that the State

 has a significant interest in protecting public health and limiting the spread of

 disease. And Plaintiffs do not argue that the limitation fails to serve a significant

 government interest. (See Pls.’ Mtn. at 21, PageID.96; see also Compl. ¶¶ 82–84,

 PageID.20.)

       The crowd-size limitation is also “narrowly tailored to serve” the interest of

 reducing the spread of the virus. Ward, 491 U.S. at 791. For this requirement, “the

 Supreme Court has repeatedly noted that ‘when a content-neutral regulation does

 not entirely foreclose any means of communication, it may satisfy the tailoring

 requirement even though it is not the least restrictive or least intrusive means of

 serving the statutory goal.’” CH Royal Oak, 2020 WL 4033315, at *5 (quoting Hill

 v. Colorado, 530 U.S. 703, 726 (2000)). This requirement is met if the regulation

 “promotes a substantial government interest that would be achieved less effectively

 absent the regulation.” Ward, 491 U.S. at 798–99. Here, the limitation promotes

 the State’s interest in reducing the spread of COVID-19, and this State interest

 would be “less effectively” achieved absent the regulation given that the virus is

 known to spread in large indoor gatherings. Id.; see also CH Royal Oak, 2020 WL




                                            31
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.327 Filed 09/15/20 Page 35 of 47




 4033315, at *5 (“[T]he government interest of protecting the public from the

 coronavirus would be achieved less effectively if large groups were permitted to

 gather for sustained periods.”).

       Moreover, the temporary crowd-size limitation does not foreclose Plaintiffs’

 ability to host meetings and spread their messages. They could host online events

 without restriction, they could host multiple outdoor events with up to 100

 attendees, and they could host multiple indoor events with 10 people or less.

       Plaintiffs contend that the crowd-size limitation is not sufficiently tailored

 because bars, restaurants, casinos, and other businesses are allowed to have more

 than 10 people indoors. (Pls.’ Memo. at 21, PageID.96.) But as discussed, that

 comparison is factually inapt and disregards (1) the distinctions in risk of COVID-

 19 spread presented by these establishment’s general business operations and by

 events and social gatherings, (2) the corresponding fact that these establishments

 are subject to the crowd-size limitation for any events and gatherings they

 themselves host, and (3) the further fact that these establishments must follow

 other extensive safety restrictions, including substantially reduced occupancy. (See,

 e.g., E.O. 2020-175(16)(b) (casinos limited to 15% occupancy).) More fundamentally,

 the comparison is legally irrelevant; to be adequately tailored, the crowd-size

 limitation need not be “‘the least restrictive or least intrusive means of serving’” the

 State’s goal. CH Royal Oak, 2020 WL 4033315, at *5 (quoting Hill, 530 U.S. at

 726). And, Plaintiffs cannot show—and do not even allege—that the effort to reduce

 the spread of the virus is impaired, rather than furthered, by the crowd-size




                                            32
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.328 Filed 09/15/20 Page 36 of 47




 limitation or that they somehow lack any other means to share their message.

 Thus, the narrowly tailored requirement is satisfied.

       Finally, the crowd-size limitation on indoor gatherings and events leaves

 open alternative channels of expression. As discussed, Plaintiffs could host their

 events in numerous different manners without violating the limitation. As the

 Sixth Circuit has held, “[a]n alternative channel of communication can be adequate

 even when the speaker is denied its best or favored means of communication.”

 Harrington v. City of Brentwood, 726 F.3d 861, 865 (6th Cir. 2013). Here, while

 Plaintiffs may prefer to have large, indoor, in-person events, alternative channels to

 communicate their messages are amply available, including virtual meetings,

 staggered indoor meetings not exceeding the 10-person threshold, and outdoor

 meetings of substantially larger size. While Plaintiffs argue that virtual meetings

 can be expensive and are less effective than in-person communications, (Pls.’ Memo.

 at 21-22, PageID.96-97; Compl. ¶¶ 84-85, PageID.20), they do not substantiate that

 claim nor, more fundamentally, do they contend that virtual meetings are

 unavailable. They simply prefer indoor meetings with more than 10 people in

 attendance at one time. But the First Amendment does not entitle Plaintiffs to

 their first choice in that regard. Harrington, 726 F.3d at 865; see also City of Renton

 v. Playtime Theatres, Inc., 475 U.S. 41, 43, 47 (1986) (holding that the First

 Amendment did not require the government to ensure alternative channels at

 “bargain prices”).




                                           33
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.329 Filed 09/15/20 Page 37 of 47




       Accordingly, the crowd-size limitation for indoor events and gatherings meets

 intermediate scrutiny, and Plaintiff cannot show a likelihood of success on the

 merits of its First Amendment claim.


              3.     The limitation on indoor events and gatherings is not
                     unconstitutionally overbroad.

       Under the First Amendment’s overbreadth doctrine, an individual may bring

 a facial challenge to a regulation on the basis that its “very existence may cause

 others not before the court to refrain from constitutionally protected speech or

 expression.” Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). If a law is

 determined to violate the overbreadth doctrine, the enforcement of the law is

 “forbidden until and unless a limiting construction or partial invalidation so

 narrows it as to remove the seeming threat or deterrence to constitutionally

 protected expression.” Id. at 613. But, importantly, because the application of the

 overbreadth doctrine operates to completely forbid enforcement of the law at issue,

 it is considered “strong medicine” and “has been employed by the Court sparingly

 and only as a last resort.” Id.

       Application of the overbreadth doctrine is also “less rigid” when the law at

 issue regulates conduct in a “neutral, noncensorial manner.” Id. at 614.

 Overbreadth challenges rarely succeed when the law “is not specifically addressed

 to speech or to conduct necessarily associated with speech (such as picketing or

 demonstrating).” Virginia v. Hicks, 539 U.S. 113, 124 (2003). Where the law at

 issue regulates conduct, the “overbreadth of a [law] must not only be real, but




                                           34
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.330 Filed 09/15/20 Page 38 of 47




 substantial as well, judged in relation to the [law’s] plainly legitimate sweep.”

 Broadrick, 413 U.S. at 615 (emphasis added).

       The burden to demonstrate that substantial overbreadth exists rests on the

 plaintiff. Hicks, 539 U.S. at 122; Connection Distrib. Co. v. Holder, 557 F.3d 321,

 337 (6th Cir. 2009) (“[T]he question is not whether the claimant can imagine some

 overbreadth; it is whether the claimant can show substantial overbreadth.”). And,

 to meet the burden of showing substantial overbreadth, the plaintiff is prohibited

 from “leveraging a few alleged unconstitutional applications of the statute into a

 ruling invalidating the law in all of its applications.” Connection Distrib. Co., 557

 F.3d at 340.

       Here, Plaintiffs fail to meet their burden to demonstrate that the crowd-size

 limitation for indoor events and gatherings is substantially overbroad. Plaintiffs

 summarily conclude that the limitation prohibits “constitutionally protected

 conduct” to an extent that “is far too substantial compared to any legitimate sweep

 of the orders—that is, the conduct that constitutionally could be prohibited.” (See

 Compl. ¶ 94, PageID.21.) Plaintiffs, however, ignore that the limitation does not

 prohibit any conduct or speech—it simply caps the number of people who can be

 gathering in person for it at one time in a manner commensurate with the risk of

 infection posed by that gathering. And Plaintiffs never identify what exactly they

 view as falling within and beyond the limitation’s “legitimate sweep,” substantiate

 their characterization of that purported disparity as unconstitutionally




                                           35
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.331 Filed 09/15/20 Page 39 of 47




 “substantial,” or otherwise provide any evidence or allegations beyond conclusory

 conjecture and bare assertions to support their claim of overbreadth.

        And, in any event, the limitation is not substantially overbroad. As

 discussed above, it is content neutral, generally applicable, and designed to further

 the State’s legitimate—indeed, compelling—interest in suppressing the spread of

 this highly contagious, potentially fatal, and as-yet untreatable virus. The

 limitation is well tailored to its purpose and fully constitutional.

       Accordingly, Plaintiffs’ argument does not warrant the “strong medicine” that

 is invalidation of the crowd-size limitation under the overbreadth doctrine, and

 thus, Count II is unlikely to succeed.


              4.     The separation of powers provision does not render the
                     crowd-size limitation unconstitutionally vague.

       Distinct from the First Amendment analyses discussed above, Plaintiffs also

 contend that the “[s]eparation of powers” provision in the executive orders renders

 the attendance limitation “void for vagueness.” (See Pls.’ Memo. at 25–27,

 PageID.100–02; Compl. ¶¶ 118–38, PageID.26–29.) As discussed, this provision

 states, in relevant part, that “nothing in this order shall be taken to abridge

 protections guaranteed by the state or federal constitution under these emergency

 circumstances.” (E.O. 2020-160(13); E.O. 2020-176(13).) This claim of

 unconstitutional vagueness fails.

       Courts apply a two-part test to determine whether a law is unconstitutionally

 vague: first, the law must give a person of “ordinary intelligence a reasonable




                                            36
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.332 Filed 09/15/20 Page 40 of 47




 opportunity to know what is prohibited, so that [they] may act accordingly[;]” and

 second, the standards of enforcement must be precise enough to avoid “involving so

 many factors of varying effect that neither the person to decide in advance nor the

 jury after the fact can safely and certainly judge the result.” Grayned v. City of

 Rockford, 408 U.S. 104, 108 (1972) (internal citation omitted).

       Here, Plaintiffs offer nothing meaningful to suggest that the crowd-size

 limitation for indoor events and gatherings cannot be understood by a person of

 ordinary intelligence or that the standards of enforcement are imprecise. The

 limitation is clear: 10 people at a time for indoor events and gatherings. (See E.O.

 2020-160(7)(a); E.O. 2020-176(6)(a).)

       Instead, Plaintiffs attempt to manufacture ambiguity about this limitation by

 referencing the separation of powers provision. But this provision is likewise easily

 understood by a person of ordinary intelligence and can be precisely enforced.

       As this Court previously explained, the separation of powers provision

 “preserve[s] the Jacobson framework.” See CH Royal Oak, 2020 WL 4033315, at *6.

 The Court described the provision as “protect[ing] individuals’ constitutional rights

 to the extent that they are protected under Jacobson.” 21 Id. Thus, the purpose of

 the separation of powers provision is not to create exceptions to the crowd-size

 limitation—or any other sections of E.O. 2020-160 or 2020-176—but to acknowledge

 the constitutional guarantees afforded under Jacobson even in the time of a global




 21Plaintiffs also seemingly acknowledge this provision incorporates Jacobson. (See
 Pls.’ Memo. at 29, PageID.104.)


                                           37
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.333 Filed 09/15/20 Page 41 of 47




 pandemic. A person of ordinary intelligence would not jump to invent an exception

 to the specific and clear crowd-size limitation for indoor events and gatherings

 based on this general separation of powers provision. And Plaintiffs’ forced

 overreading of the separation of powers provision does not create uncertainty or

 vagueness. 22

       In addition, Plaintiffs offer nothing to show any vagueness in the standards

 of enforcement for the separation of powers provision and the crowd-size limitation

 for indoor events and gatherings. Indeed, the only evidence Plaintiffs offer of

 purported enforcement of this limitation demonstrates a clear standard for

 enforcement. Both the Ingham County prosecutor and the City of Detroit Health

 Department provided Plaintiffs with the same answer when Plaintiffs requested to

 exceed the crowd-size limitation for their planned indoor meetings—no, Plaintiffs

 could not hold their indoor events beyond the limitation. (Pls.’ Memo. Exs. H, I, J,

 PageID.281–88.) So, Plaintiffs are not “left to guess” whether they may hold their

 events indoors beyond the crowd-size limitation—as the plain text of executive

 orders provides, and as law enforcement has uniformly advised Plaintiffs, they

 cannot. (Pls.’ Memo. at 26, PageID.101.)




 22 Indeed, as discussed, Plaintiffs do not have a viable claim, even absent Jacobson
 deference, that the orders’ crowd-size limitation infringes on any First Amendment
 rights that may attach to their planned indoor meetings. Thus, no matter how the
 separation of powers provision may be read, it has no bearing on the permissibility
 of Plaintiffs’ planned meetings. Correspondingly, removing the provision—and
 thereby eliminating any purported confusion that might flow from it—would not
 render those meetings any more permissible under the orders or any more
 constitutionally protected.


                                            38
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.334 Filed 09/15/20 Page 42 of 47




       Plaintiffs likewise present no evidence that law enforcement is selectively

 enforcing the crowd-size limitation for indoor events and gatherings due to the

 separation of powers provision, or that there is “arbitrary and discriminatory

 enforcement.” Grayned, 408 U.S. at 108.

       At bottom, Plaintiffs are trying to use the doctrine of vagueness to secure an

 exemption from a limitation it understands, but simply disagrees with and would

 rather not follow. This, they cannot do. Plaintiffs cannot show that they are likely

 to succeed on the merits of their claim that the executive orders are

 unconstitutionally vague.


 II.   Plaintiffs make an inadequate showing of irreparable harm.

       Not only have Plaintiffs failed to show a likelihood of success on the merits of

 their claims, they also failed to demonstrate that they will suffer irreparable injury

 without the preliminary injunction it requests. Tumblebus, Inc. v. Cranmer, 399

 F.3d 754, 760 (6th Cir. 2005). “A plaintiff’s harm from the denial of a preliminary

 injunction is irreparable if it is not fully compensable by monetary damages.”

 Overstreet v. Lexington–Fayette Ussrban County Gov’t, 305 F.3d 566, 578 (6th Cir.

 2002). Courts have also held that a plaintiff can demonstrate that a denial of an

 injunction will cause irreparable harm if the claim is based upon a violation of the

 plaintiff’s constitutional rights. See, e.g., Connection Distrib. Co. v. Reno, 154 F.3d

 281, 288 (6th Cir. 1998).

       As demonstrated in the preceding sections, Plaintiffs’ constitutional rights

 are not being violated, and thus there is no constitutional violation to form the basis



                                            39
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.335 Filed 09/15/20 Page 43 of 47




 of irreparable harm. See Overstreet, 305 F.3d at 578; see also, e.g., CH Royal Oak,

 2020 WL 4033315, at *7.

        Plaintiffs also suggest that the cancellation of previously scheduled events

 and their purported inability to plan future events constitutes irreparable harm.

 (See Pls.’ Memo. at 15-17, PageID.90-92.) But, as described above, Plaintiffs may

 hold events in countless other manners at any time leading up to the November

 election. Plaintiffs are free to hold however many indoor events they may like

 between now and the election, so long as each event has no more than 10

 participants present at a time. 23 Likewise, they could hold however many outdoor

 events they may like with 100 attendees at a time. And, easier yet, they could hold

 events on Zoom or any other videoconferencing program with unlimited attendees,

 whenever they want. Plaintiffs have not shown how their current inability to hold

 their indoor meetings in precisely the manner they like would amount to

 irreparable harm sufficient to sustain a preliminary injunction.


 III.   The remaining factors weigh in favor of the Governor.

        The third and fourth factors are similar—whether an injunction will cause

 substantial harm to third parties, and whether it would serve the public interest.

 In regard to the fourth factor, the public interest “will not be as important as the

 other factors considered in the award of preliminary injunctive relief in actions

 involving only private interests, [but] it will be prominently considered in actions


 23Of course, were Plaintiffs to host such events, attendees would be required to
 appropriately social-distance and wear masks. (E.O. 2020-176(6)(a).)


                                           40
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.336 Filed 09/15/20 Page 44 of 47




 implicating government policy or regulation, or other matters of public concern.” 13

 Moore’s Federal Practice § 65.22 (Matthew Bender 3d. ed).

           Here, issuing an injunction that precludes enforcement of any part of the

 Governor’s executive orders would harm third parties and would not benefit the

 public. E.O. 2020-176, like E.O. 2020-160 before it, was put in place after careful

 consideration of the unique nature of the threat facing Michigan and the advice of

 numerous individuals and entities with unique expertise. A piecemeal, litigation-

 driven lifting of restrictions would undermine the integrity and effectiveness of the

 State’s carefully considered, coordinated, and ongoing plan to combat the crisis and

 safely transition back to normalcy, thereby increasing the risk and potential harm

 to everyone. It would also represent a deep, unwarranted intrusion into Michigan’s

 sovereignty and its traditional police powers, which the Governor has duly exercised

 to protect the health and safety of this state and its residents during this deadly

 crisis.

           The Court should also consider the implications for other cases if preliminary

 injunctive relief is granted. Concerns about separation of powers, Jacobson

 deference, and the like are not unique to this case. Other challenges are pending

 and, while Michigan has thus far been able to avoid a sharp resurgence in the

 virus’s spread, the virus remains ever-present and poised for a second wave as the

 state’s incremental reopening continues. Unwarranted disruption of the State’s

 response effort now will only lead to further error later, and to more holes wrongly




                                             41
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.337 Filed 09/15/20 Page 45 of 47




 cut into the sails of this ship as it tries to pull away from the virus’s stormy scourge

 and deliver this State to safe harbor.

       Simply put, and as the Sixth Circuit has aptly recognized, “[e]njoining the

 actions of elected state officials, especially in a situation where an infectious disease

 can and has spread rapidly, causes irreparable harm” to both the State and the

 public. LIFFT, 814 F. App’x at 129. The third and fourth factors favor the

 Governor, and they far outweigh any harm Plaintiffs may claim to suffer from

 having to tailor their meetings to align the orders’ current crowd-size limitations.




                                            42
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.338 Filed 09/15/20 Page 46 of 47




                   CONCLUSION AND RELIEF REQUESTED

       Defendant Governor Whitmer respectfully requests that the Court deny

 Plaintiffs’ motion for a preliminary injunction and grant the Governor such other

 and further relief as the Court deems just and appropriate.

                                                Respectfully submitted,


                                                /s/ Neil Giovanatti
                                                Neil Giovanatti (P82305)
                                                Samantha Reasner (P81148)
                                                Michigan Dep’t of Attorney General
                                                Assistant Attorneys General
                                                Attorneys for Defendant
                                                P.O. Box 30758
                                                Lansing, MI 48909
                                                (517) 335-7603
                                                GiovanattiN@michigan.gov
                                                ReasnerS@michigan.gov
 Dated: September 15, 2020




    CERTIFICATE OF COMPLIANCE WITH LOCAL CIVIL RULE 7.2(b)(i)

       I certify that the above brief is 10,505 words in length including all headings,
 footnotes, citations, and quotations. This brief was created using Microsoft Word.

                                         /s/ Neil Giovanatti
                                         Neil Giovanatti (P82305)
                                         Assistant Attorney General
                                         Attorney for Defendant




                                           43
Case 1:20-cv-00805-PLM-PJG ECF No. 10, PageID.339 Filed 09/15/20 Page 47 of 47




                           CERTIFICATE OF SERVICE

       I certify that on September 15, 2020, I electronically filed the foregoing

 papers with the Clerk of the Court using the ECF system, which will provide

 electronic copies to counsel of record, and I certify that my secretary has mailed by

 U.S. Postal Service the papers to any non-ECF participant.



                                                /s/ Neil Giovanatti
                                                Neil Giovanatti
                                                Assistant Attorney General
                                                Attorney for Defendant




                                           44
